1st. That the defendant had entered into an absolute covenant that the apprentice should be taught and instructed the art and mystery of the coach-making business; and that this covenant had not been performed, unless the apprentice had become a good workman. The stipulation contains no exceptions, nor does it simply oblige the master to endeavour to teach, or to instruct in the art of coach-making; but positively undertakes that he shall be taught the trade. This not having been done, the master is not excused by want of capacity in the apprentice, or any other of the circumstances exhibited by the evidence, though they were properly considered in estimating damages. Where the law imposes a duty which it becomes impossible to perform, the non-performance is excused; but where a party covenants to do a particular thing, and receives a recompense therefor, he is responsible in damages for a failure, although it be impossible. Parodine v. June, Aleyn, 26. Monk v. Cooper, 2 Ld. Ray. 1477.Appleton v. Bink, 5 East, 148. Shubrick v. Salmon, 3 Burr. 1637. 1 Sel. N. P.
2dly. The jury were properly instructed, that the covenants in apprentice bonds are mutual and independent. Winston v. Linn, 4 Eng. C. L. Rep. 131. This is the more particularly true where the apprentice is a slave, and the authority to enforce obedience is almost unlimited.
3dly. The idle declarations of the slave, made to the other apprentices when the master was absent, and which do not appear ever to have come to his knowledge during the apprenticeship, were properly rejected as resinter alias acta. In Winston v. Linn, the declarations of the *Page 405 
apprentice were admitted, but only those made in the presence of the master.
— There is a well known distinction between obligations imposed by the law, and those created by express contract. When the law imposes a duty, and the party charged is disabled to perform it without any default in him, and he has no remedy over, the law will excuse him; but when the party, by his own contract, imposes unconditionally a duty or charge upon himself, he is bound to perform it, or answer in damages for its nonperformance, notwithstanding any accident by inevitable necessity. In the latter case, the contract constitutes the law between the parties, and if it contain no exception, none will be presumed. This court agrees, therefore, with the judge below, in holding that the engagement of the defendant was absolutely binding to the extent of that engagement; and it is also of opinion with him that the covenants of the respective parties to this indenture were mutual and independent. But we do not concur in the construction which was given below to the covenant of the defendant. It seems to us that an engagement to teach the apprentice, or to cause the apprentice to be taught, a trade, is not an engagement that the apprentice will learn that trade. If it were so, then had the apprentice died on the day succeeding the execution of the indenture, or had been visited by an infirmity which utterly disabled him to learn, or had obstinately resisted every proper effort to make him learn, the covenant would have been broken, and the defendant responsible in damages for the breach. Nor do we think that, in such a case, these circumstances should avail to lessen the damages; for if an individual deliberately bind himself to insure a certain result, and the obligation is broken, the extent of the injury forms the measure of damages, however the performance may have been defeated. It would be doing violence, we think, to the words found in this covenant, to regard them as stipulating for more than faithful, diligent and skilful instruction. The case of Winston v. Linn, 4 Eng. C. L. Rep. 131, which has been cited for the plaintiff, does not conflict *Page 406 
with this opinion. It was there held that the covenants were mutual and independent, and that disobedience on the part of the apprentice, and his temporary withdrawal from the service of the master, did not warrant the latter in insisting that the indenture was dissolved. It decides no more; and the learned Mr. JUSTICE BAYLEY, who presided on that occasion, and whose views are given more in extenso than those of his brethren, expressly says, "If he (the apprentice) "had continued to absent himself to the end of the term, there can be no doubt but that would have been an answer to the action."
This court is also of opinion, that the evidence offered of the acts and declarations of the apprentice was improperly rejected. They may not have been of great importance, and they are not evidence because of any credit due to the party by whom they were done or uttered; but his acts are evidence because they are his acts; and his declarations are evidence because his disposition and temper are subjects of investigation; and these cannot be ascertained but through the medium of such external signs.
The judgment below is to be reversed, and a new trial awarded.
PER CURIAM.                        Judgment reversed.